Citation Nr: 0618435	
Decision Date: 06/23/06    Archive Date: 06/30/06	

DOCKET NO.  99-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
dislocated semilunar cartilage of the right knee. 

2.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the right knee. 

3.  Entitlement to restoration of a previous 20 percent 
rating for the postoperative residuals of meniscectomy of the 
left knee.

4.  Entitlement to an increased evaluation for the 
postoperative residuals of meniscectomy of the left knee. 

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to March 
1972, with an additional 10 months and 18 days of active 
service.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board notes that, in correspondence of February 2004, the 
veteran's accredited representative indicated that the 
veteran wished to withdraw his claim for a total disability 
rating based upon individual unemployability, an issue which 
was then on appeal.  However, in subsequent correspondence of 
January 2006, the veteran's accredited representative noted 
that the veteran now wished to pursue the issue of a total 
disability rating based upon individual unemployability.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.

Finally, for reasons which will become apparent, all issues 
other than the propriety of the reduction for the left knee 
meniscectomy are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  An October 1997 rating decision awarded an increased 
rating of 20 percent for residuals of post operative 
meniscectomy of the left knee, effective March 23, 1997, 
based on a positive Lachman sign.

2.  Subsequent examinations in March 1998 and April 1998 did 
not test instability; the March 1998 VA examination noted 
such tests could not be tolerated in the left knee.

3.  The record does not demonstrate that, at the time the RO 
reduced the 20 percent evaluation assigned to the veteran's 
post operative meniscectomy of the left knee, there had been 
material improvement in the disability.


CONCLUSION OF LAW

The veteran has met the criteria for restoration of the 20 
percent evaluation for the post operative meniscectomy of the 
left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344(c), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5257 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An October 1997 rating decision awarded an increased rating 
of 20 percent for residuals of post operative meniscectomy of 
the left knee, effective March 23, 1997, based on a positive 
Lachman sign.  A March 1998 VA examination noted McMurray 
sign, anterior drawer sign and Lachman sign could not be 
conducted because the veteran could not tolerate such tests 
on the left.  This examination did not otherwise state that 
the veteran had no evidence of instability.  Similarly, an 
April 1998 VA examination noted marked tenderness over the 
medial joint line and lateral joint line.  McMurray test, 
anterior drawer and Lachman tests were conducted for the 
right knee at that time, but no mention of such testing on 
the left knee was made.

The July 1998 rating decision reduced the evaluation of the 
left knee meniscectomy residuals from 20 to 10 percent based 
on the lack of findings of instability in the left knee.  
However, the Board finds that an inability to tolerate 
testing necessary to determine the existence of instability 
cannot be interpreted as showing the lack of instability.  
There is nothing in the medical evidence of record at the 
time of the reduction to indicate actual improvement in the 
condition.  

Although the 20 percent rating had been in effect for only a 
few months, improvement in the disability is still a 
prerequisite for reducing the evaluation.  See 38 C.F.R. 
§ 3.344(c).  As the evidence at the time did not establish 
such improvement, the reduction is void ab initio, and 
restoration of the 20 percent rating is proper.


ORDER

Restoration of the 20 percent rating for residuals of post 
operative meniscectomy, left knee, is granted.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
right and left knee disabilities.

In that regard, in a rating decision of March 1978, the RO 
granted service connection for the postoperative residuals of 
meniscectomy of the left knee.  

In a rating decision of October 1997, the evaluation assigned 
the veteran's postoperative residuals of meniscectomy of the 
left knee was increased to 20 percent, under the provisions 
of 38 C.F.R. §4.71a, Diagnostic Code 5257.  That same rating 
decision granted service connection and a separate 10 percent 
evaluation for degenerative joint disease of the left knee, 
under the provisions of 38 C.F.R. §4.71a, Diagnostic Code 
5003.

In December 1997, there was received the veteran's current 
claim for an increased rating.  In response to that claim, 
the RO, in a rating decision of July 1998, continued the 
previously assigned 10 percent evaluation for degenerative 
joint disease of the left knee under the provisions of 38 
C.F.R. §4.71a, Diagnostic Codes 5010-5260.  However, at that 
same time, the RO reduced the previously-assigned 20 percent 
evaluation for the postoperative residuals of meniscectomy of 
the left knee to 10 percent, this time under the provisions 
of 38 C.F.R. §4.71a, Diagnostic Code 5259.  In that same 
rating decision, the RO granted service connection (and a 20 
percent evaluation) for dislocated semilunar cartilage of the 
right knee, under 38 C.F.R. §4.71a, Diagnostic Code 5258.  In 
addition, the RO granted service connection (and a 10 percent 
evaluation) for degenerative joint disease of the right knee, 
under the provisions of 38 C.F.R. §4.71a, Diagnostic Codes 
5010-5260.

The veteran contends, in essence, that his service-connected 
right and left knee disabilities have been and continue to 
increase in severity.  He has in fact contended that those 
disabilities have made it practically impossible for him to 
function in the capacity of owner/employee of his own pest-
control company.  Clinical findings currently of record, 
however, are somewhat inconsistent, and raise some question 
as to the severity of those disabilities.

In that regard, on various occasions, the veteran has 
complained of a "buckling" or "giving way" of both knees.  In 
point of fact, during the course of a VA orthopedic 
examination in April 1998, the veteran stated that his right 
knee had "collapsed on him" while walking.  Range of motion 
measurements obtained at that time showed a loss of 5 degrees 
of extension for the right knee, with flexion to 115 degrees.  
Flexion of the left knee was to 80 degrees, with a lack of 
approximately 5 degrees of extension.

During the course of VA outpatient treatment in July 1998, 
examination of the veteran's knee was positive for the 
presence of medial/lateral instability.  Slightly more than 
one year later, in December 1999, range of motion of the 
veteran's left knee was from only 15 to 45 or 55 degrees, and 
the Lachman test was positive.  The pertinent diagnosis was 
of "severe" post-traumatic degenerative joint disease of the 
left knee.

The Board observes that, at the time of VA outpatient 
treatment in March 2000, the veteran once again complained of 
buckling of his right knee.  Range of motion measurements of 
the veteran's left knee obtained at that time were from only 
15 to 70 degrees.  As of November 2000, range of motion of 
the veteran's left knee was described as from 10 to 70 
degrees.

As of the time of the veteran's most recent VA orthopedic 
examination in December 2003, he was once again heard to 
complain of buckling and/or "instability," this time, of his 
left knee.  According to the veteran, this "buckling" 
occurred at least once per week.  When asked to rate his 
pain, the veteran described it as from 6 to 10 on a scale of 
10.  However, when walking, the veteran's pain was "10 out of 
10."  Significantly, the veteran once again complained of 
"giving way" of his right knee.

On physical examination, the veteran's left knee lacked 3 
degrees of active and passive extension.  However, it is 
unclear whether flexion was reported as 130 degrees or 30 
degrees both actively and passively.  Noted at the time of 
examination was the presence of marked atrophy of the 
quadriceps and the vastus medialis oblique of the veteran's 
left knee.  However, there was, apparently, no evidence of 
any "gross" instability of the left knee.  Examination of the 
veteran's right knee showed flexion to 120°degrees actively, 
and to 125°degrees passively.  Once again, no "gross" 
instability was in evidence.  Significantly, radiographic 
studies were consistent with severely advanced 
tricompartmental degenerative joint disease of the left knee, 
and moderate medial compartment degenerative joint disease 
accompanied by tibial spine spurring in the right knee.

As noted above, the veteran last underwent a VA orthopedic 
examination for compensation purposes in December 2003, 
approximately 2 1/2 years ago.  As is clear from the above, 
range of motion studies and various other clinical findings 
for both of the veteran's knees have, at times, been 
contradictory.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous orthopedic 
examination would be appropriate prior to a final 
adjudication of the veteran's claims for increased ratings.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. §3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination, 
and a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Thus, on remand the RO should provide corrective 
notice. 
      
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2003, the date of 
the most recent VA examination of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right and left knee disabilities.  As 
regards to the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
completion of the examination.  

(a)  Following review of the file and 
examination of the veteran, the examiner 
should specifically comment as to the 
degree of limitation of motion (to 
include flexion and/or extension) 
directly attributable to the veteran's 
service-connected right and left knee 
disabilities.  

(b)  The examiner should identify and 
describe all current symptomatology, to 
include any functional loss associated 
with pain, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse, and 
indicate the degree of motion at which 
pain starts.  The examiner should, 
additionally, discuss factors associated 
with disability, such as objective 
indications of pain on pressure or 
manipulation, and the presence or absence 
of any instability.  Any such instability 
found should be quantified in terms of 
slight, moderate, or severe, if possible. 

(c)  Finally, the examiner should inquire 
as to whether the veteran experiences 
"flareups" associated with his service-
connected right and left knee 
disabilities.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flareups should be described.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased evaluations.  Should the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


